Citation Nr: 0404827	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for folliculitis with 
tinea pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel






INTRODUCTION

The veteran served on active duty from October 1990 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the RO, 
which denied the veteran's claim of entitlement to an 
increased rating for service-connected folliculitis with 
tinea pedis.

(The veteran's increased rating claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will appropriately notify the veteran if further 
action is required on his part.)  



REMAND

The veteran service-connected skin disorder has been 
evaluated as 10 percent disabling under the criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2003).

During the course of this appeal, VA's Rating Schedule, 38 
C.F.R. Part 4, was amended with regard to rating skin 
disorders.  67 Fed. Reg. 49,590 (July 31, 2002). These 
changes became effective on August 30, 2002.  

The record reflects that the RO has not yet considered the 
amended versions of Diagnostic Codes 7813 and 7806 in 
adjudicating the veteran's claim.  Furthermore, the veteran's 
accredited representative has specifically requested that the 
veteran be provided with another VA examination so that his 
disability can be evaluated in terms pertinent to the new 
rating criteria.

Therefore, the Board finds that a remand of this case is 
warranted so that the RO can consider the veteran's claim 
under both the new and old versions of the rating criteria, 
and so that he can be provided with a new VA dermatology 
examination.

The veteran's accredited representative has also argued that 
a VA examination conducted in November 2001 revealed evidence 
that the veteran was experiencing new skin rashes on his 
torso and chest, and that he should be awarded a separate 
evaluation based on these rashes.  When readjudicating the 
veteran's claim for an increased evaluation, the Board notes 
that the RO should specifically address this contention.

Accordingly, this case is remanded for the following actions.

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.), 
which have treated him for his service-
connected skin disorders from 2000 to the 
present.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies, which are not on 
file.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

3.  The RO should schedule the veteran 
for VA dermatology examination to 
determine the current severity of the 
service-connected folliculitis with tinea 
pedis.  The claims folder should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated testing should be undertaken in 
this regard.  The examiner should state 
whether the veteran suffers from 
exfoliation, crusting, exudation or 
itching, extensive lesions, or systemic 
or nervous manifestations.  In rendering 
this opinion, the examiner should also 
state the percentage of the body affected 
(exposed/unexposed) by folliculitis with 
tinea pedis; and note any topical or 
systematic therapies used, such as 
corticosteroids or other 
immunosuppressive drugs, and the duration 
of the therapies.  

4.  Following completion of the requested 
development, the RO should re-adjudicate 
the issue of entitlement to an increased 
evaluation for folliculitis with tinea 
pedis.  In doing so, the RO should 
specifically address the question of 
whether the veteran should be awarded 
separate evaluations based on skin rashes 
on different parts of the veteran's body.  
If any benefit sought on appeal remains 
denied, the RO should issue an 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




